Title: From John Adams to John Winthrop, 2 October 1775
From: Adams, John
To: Winthrop, John


     
      Philadelphia Octr. 2. 1775
      Dr sir
     
     I do myself the Honour of writing you, a very few Lines, just for the Sake of introducing to you, the Gentlemen who compose a Committee of this Congress, who are to consult with your Honorable Board, about a Plan for continuing the Army.
     I conjecture that the Reduction of the Pay of the private Soldiers, and the Introduction of Some Gentlemen from other Colonies, into the Service as officers will be principal objects.
     The Pay of the Privates is generally, if not universally thought to be too high, especially in Winter: but whether a Reduction of it would not give Such a Disgust as to endanger the Service, I dont know. If The War Should continue, and their Pay is not reduced this Fall this Congress, will certainly reduce it next Spring, and in a Way that will perhaps be dangerous, at least attended with many Inconveniences. This Way will be by each Colony furnishing its Quota of Men as well as Money.
     The other Thing that is wished by many, is not so reasonable. It is altogether Absurd to Suppose, that the Council of Massachusetts, should appoint Gentlemen from the southern Colonies, when Connecticutt, Rhode Island and N. Hampshire do not. But it is idle to expect it of either.
     The Council, if they are Men of Honour cannot appoint Gentlemen whom they dont know, to command Regiments or Companies in their service. Nor can they pay a Regard to any Recommendation of Strangers, to the Exclusion of Persons whom they know. Besides it is certain that the Massachusetts has Numbers of Gentlemen, who have no Command in the Army at all, and who would now be glad to get in, who are better qualified, with Knowledge both of Theory and Practice than any who can be had upon the Continent. They have been more in War, and longer in the study of it. Besides can it be Supposed that the private Men will be easy to be commanded by Strangers to the Exclusion of Gentlemen, whom they know being their Neigh­bours. It is moreover a Reflection, and would be a Disgrace upon that Province to send abroad for Commanders of their own Men. It would Suppose that it had not Men fit for officers than which nothing can be further from the Truth.
     But I must desist: We have heard nothing from the Committee appointed to write to Us, as yet, nor from that about Lead and salt.
     I pray you sir that We may have, the Accounts and Vouchers sent Us, that our poor suffering Province, may obtain a Reimbursement. I am, with great Respect &c.
    